Citation Nr: 1609438	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee injury, patella fracture, post-operative.

2.  Entitlement to service connection for a right knee injury, patella fracture, post-operative.

3.  Entitlement to service connection for a stomach condition, to include as secondary to service-connected right and left knee disabilities.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a left heel disability.

6.  Entitlement to service connection for a left ankle disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1978 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2015, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a stomach condition, service connection for a lumbar spine disability, service connection for a left heel disability, and service connection for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1993 rating decision found the Veteran's right knee injury (patella fracture) was not service connected as it was due to a post-service accident in 1985; the Veteran did not file a substantive appeal with the rating decision. 
 
2.  The evidence received since the February 1993 decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 1993 rating decision is final as to the claim of service connection for a right knee injury, patella fracture, post-operative.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  New and material evidence has been received, and the claim of entitlement to service connection for a right knee injury, patella fracture, post-operative is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as service connection for right knee injury, patella fracture, post-operative is being reopened and remanded; no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

Service connection for a right knee injury, patella fracture, post-operative was denied in a February 1993 rating decision by the RO on the basis of a February 1993 VA examiner's finding that the Veteran's condition was not due to service but due to a post-service motor vehicle accident in 1985.  The Veteran initiated an appeal of that decision but did not perfect his appeal.  As such, the February 1993 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran submitted a claim to reopen in January 2011.  The Board notes that the Veteran is already service-connected for degenerative joint disease of the right knee and right knee chondromalacia with medial meniscus tear and mild instability.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence received since the February 1993 rating decision includes the Veteran's testimony at his December 2015 Board hearing, where he testified that while doing physical training during service, he slammed his right leg against a basketball post while playing basketball.  The Veteran indicated that he suffered severe pain and thought something was broken.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claims that was previously lacking, i.e. the incurrence of a right knee injury, patella fracture in service.  Simply for the purposes of reopening, the testimony is adequate evidence to raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, his claim is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee injury, patella fracture, post-operative is reopened; to this extent only, the appeal is granted. 


REMAND

With respect to the Veteran's reopened claim for service connection for a right knee injury, patella fracture, post-operative, there is indication from the claims file that the Veteran received treatment for right knee problems from Sarrafian-Breihan Orthopedics (including his 1987 arthroscopy) and Dr. Z.K. in the 1980's, but no treatment records were ever obtained.  As mentioned above, as the RO denied service connection in February 1993 due to the finding in the February 1993 VA examination report that the Veteran's suffered a cracked patella in a motor vehicle accident in 1985; these records would certainly be relevant to the Veteran's claim.  Therefore, the appropriate steps should be taken to obtain any outstanding private treatment records on remand.        

Also, the Board finds that a VA examination is necessary to clarify the nature of the Veteran's right knee injury, patella fracture, post-operative, to include whether it constitutes a disability distinct from his already service-connected degenerative joint disease of the right knee and right knee chondromalacia with medial meniscus tear and mild instability, must be obtained to properly decide this claim.  See 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Regarding the Veteran's claim for service connection for a stomach condition, the Veteran contends that he developed a stomach ulcer as a result of the medications he was prescribed for his service-connected right and left knee degenerative joint disease.  A June 2011 VA examiner found that the Veteran had abdominal upset secondary to improper use of prescribed analgesics.  However, VA treatment records indicate that in November 2011, the Veteran had a stomach biopsy done which showed "five fragments of benign gastric predominately antral mucosal tissue with nonspecific moderate chronic gastritis."  Additional VA treatment records also reveal that the Veteran continued to complain of stomach problems secondary to his medications, and was treated numerous times for stomach problems.  Also, at his December 2015 Board hearing, the Veteran indicated that he had a "stomach rash" and was eventually diagnosed with a stomach ulcer.  As the record reflects documentation of stomach conditions, the Board finds that the Veteran should be afforded a new VA examination and medical opinion in this case.  

Regarding his claim for service connection for a lumbar spine disability, the Veteran underwent a VA examination in March 2015.  The Veteran was diagnosed with degenerative arthritis of the spine, and the examiner opined that it was less likely than not due to any service-connected conditions.  The only explanation given was that there was no medical documentation to support a back condition caused by his service-connected knee conditions.  The examiner listed risk factors for spinal arthritis from medical literature, but did not provide any explanation as to why it was pertinent to the Veteran's case.  The examiner also did not discuss the Veteran's contentions of having suffered injuries to his back from falling due to his service-connected right and left knee disabilities.  As a result, the March 2015 VA examination is inadequate, and a new VA medical examination must be sought upon remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also concerning the claims for service connection for a left ankle and a left heel disability, the Board notes that the Veteran's representative argued in his December 2015 Statement of Accredited Representative in Appealed Case that the Veteran had a preexisting left heel and left ankle disability noted on his August 1978 entrance examination; but review of the Veteran's service treatment records show that only pes planus was noted on entry.  However, the Veteran also contends that he has left ankle and left arch conditions which were due to wearing dress shoes during the first two weeks of boot camp, twisting his "ankles in potholes," and from wearing arch supports that were given to him for his bilateral pes planus.  The record reflects that the Veteran had a VA ankle examination in May 2015.  The examiner found no evidence of a left ankle condition and therefore did not render any etiological opinion.  Although the examiner indicated that was normal on examination, the Board notes that the examiner did not discuss the Veteran's VA treatment records, which contain numerous records of treatment for left ankle pain, including a June 2011 record which indicates a diagnosis of "ankle pain-chronic for years."  The examiner also did not provide any discussion or diagnosis of the Veteran's claimed left heel condition.  Consequently, the Board finds that the Veteran should be afforded a new VA examination with a medical opinion which considers the entire evidence of record.  Id.

Finally, as these matters are being remanded, all updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file relevant private medical records from Sarrafian-Breihan Orthopedics and Dr. Z.K., as well as any other private facilities where he has received treatment for a right knee patella fracture.  All attempts to secure these records must be documented in the record. If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Obtain the complete VA treatment records from the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record from April 2015 to the present.

3.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his right knee injury, patella fracture.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

After review of the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current separate right knee disability (claimed as right knee injury, patella fracture, post-operative), apart from the service-connected degenerative joint disease of the right knee and right knee chondromalacia with medial meniscus tear and mild instability, that is related to his military service.

The examiner should cite to the medical and competent lay evidence of record in the claims file, including the Veteran's statements, and MUST explain the rationale for the opinions given.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his stomach condition.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner is requested to identify all current stomach and other related conditions.  In doing so, the examiner is asked to review the entire claims file and comment on any relevant evidence, including the results of the Veteran's November 2011 VA stomach biopsy.

The examiner is then requested to furnish an opinion as to whether: a) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed stomach condition is related to his active military service; and whether b) it is at least as likely as not (a 50 probability or greater) that any medications prescribed for the Veteran's service-connected right and left knee disabilities have proximately caused or aggravated (permanently increased in severity) any diagnosed stomach condition.

The examiner should cite to the medical and competent lay evidence of record in the claims file, including the Veteran's statements, and MUST explain the rationale for the opinions given.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his lumbar spine disability.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner is then requested to furnish an opinion as to whether: a) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability is related to his active military service; and whether b) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected right and left knee disabilities have proximately caused or aggravated (permanently increased in severity) his lumbar spine disability.

The examiner should cite to the medical and competent lay evidence of record in the claims file, including the Veteran's statements regarding having suffered a back injury from falling due to his service-connected knee disabilities.  The examiner MUST explain the rationale for the opinions given.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his left ankle and left heel disabilities.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner is requested to identify all current left ankle and left heel disabilities.  In doing so, the examiner is asked to review the entire claims file and comment on any relevant evidence, including the Veteran's VA treatment records, which contain numerous records of treatment for left ankle pain, including a June 2011 record which indicates a diagnosis of "ankle pain-chronic for years."  

If a left ankle or left heel disability is diagnosed, then the examiner is requested to furnish an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a left ankle or left heel disability is related to the Veteran's active military service, including as due to wearing dress shoes during the first two weeks of boot camp, twisting his "ankles in potholes," and from wearing arch supports that were given to him for his bilateral pes planus.  .  

The examiner should cite to the medical and competent lay evidence of record in the claims file, including the Veteran's statements, and the service treatment records (which show complaints of left ankle pain and foot pain).  The examiner MUST also explain the rationale for the opinions given.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


